IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-60120
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CHRISTOPHER RAGINS, also known as Turk,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:00-CR-139-9-D
                      --------------------
                        November 12, 2002

Before JOLLY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Defendant-appellant Christopher Ragins appeals his

convictions for distributing cocaine base (crack), conspiring to

distribute crack, and possession with intent to distribute crack

and marijuana.    We affirm.

     Ragins contends that the district court erred by denying his

FED. R. CRIM. P. 29 motion for a judgment of acquittal, which he

made after the Government rested its case.    He made this motion

relative to the conspiracy count only, and he failed to renew the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60120
                                 -2-

motion after he presented his case and the evidence was closed.

He filed such a motion relative to all four counts of which he

was convicted, after the jury returned its verdict, as authorized

by Rule 29(c).    However, the motion had no legal effect because

it was untimely.    See Carlisle v. United States, 517 U.S. 416,

419-33 (1996).    “Where a defendant fails to renew his [Rule 29]

motion at the close of all the evidence, after defense evidence

has been presented, he waives his objection to the earlier denial

of his motion.”    United States v. Daniel, 957 F.2d 162, 164 (5th

Cir. 1992).   Accordingly, Ragins has no right to complain because

the district court did not grant Rule 29 relief relative to any

of his convictions.

     Ragins’s basic contention is that the evidence was

insufficient to establish his guilt beyond a reasonable doubt.

His “failure to argue the correct standard of review on appeal

does not . . . prevent [this court] from measuring the argument

against the appropriate standard of review.”     United States

v. Pierre, 958 F.2d 1304, 1311 n.1 (5th Cir. 1992) (en banc).

     Because Ragins failed to file a valid Rule 29 motion

relative to these two convictions, Ragins’s sufficiency claim

is reviewable only for plain error.     United States v. Parker,

133 F.3d 322, 328 (5th Cir. 1998).     Under the plain-error

standard, this court will reverse only if there is a manifest

miscarriage of justice.    Id.   A miscarriage of justice exists

only when the record is devoid of evidence pointing to guilt or
                            No. 02-60120
                                 -3-

when the evidence on a key element of the offense is so tenuous

that a conviction would be shocking.   Pierre, 958 F.2d at 1310.

     Ragins contends that the evidence was insufficient to prove

that he had constructive possession of the crack and marijuana

found in the trunk of an inoperative automobile which was parked

in the backyard of a residence owned by his mother.   However,

there was evidence that he owned and controlled the vehicle, and

that he regularly sold crack which he retrieved from its trunk.

Witnesses also testified that he used the residence as his base

for drug-trafficking.   There is ample evidence to support

Ragins’s convictions of possessing crack and marijuana with

intent to distribute.   See United States v. Wright, 24 F.3d 732,

734 (5th Cir. 1994).

     Ragins further contends that there was insufficient evidence

to support his conviction for conspiracy to distribute crack.

There is no merit in his argument that the evidence established

nothing more than individual distributions of crack to several of

the government witnesses.   See United States v. Peters, 283 F.3d

300, 307 (5th Cir.), cert. denied, 122 S. Ct. 1949, 2612 (2002).

     Finally, Ragins is not entitled to relief on authority of

Apprendi v. New Jersey, 530 U.S. 466 (2000), because his

“sentence was not enhanced beyond the statutory maximum by a

factor not contained in the indictment or submitted to the jury.”

United States v. Doggett, 230 F.3d 160, 165 (5th Cir. 2000).

     AFFIRMED.